Title: To Benjamin Franklin from Richard Bache, 8 November 1779
From: Bache, Richard
To: Franklin, Benjamin


Dr. sir
Philadelphia Novr. 8, 1779
At the Request of my Friend Colonel John Mitchell, I take the liberty of introducing to your Civilities, the Bearer Mr: John Rainey, who goes to France upon a Commercial Plan, should he require your Advice, or Assistance in procuring passports to Holland or elsewhere, I beg leave to recommend him to you for them—
The Family continue well and join me in Love & Duty— I am ever Dr. & Hond. sir Your Affect. son
Rich: Bache
Dr. Franklin
 Addressed: His Excelly. / Dr. Benjamin Franklin / Minister Plenipotentiary from the / United States of No: America at the / Court of / Versailles
